IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 19, 2008
                                No. 07-50786
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

AMBROSIO GUTIERREZ GOMEZ, also known as Bocho

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:04-CR-2653-5


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Ambrosio Gutierrez Gomez (Gutierrez) appeals the sentence imposed
following his conviction for conspiracy to launder monetary instruments.
Gutierrez argues that the sentence violated the Sixth Amendment under United
States v. Booker, 543 U.S. 220 (2005), because the advisory guidelines range was
based upon money laundering transactions that were not admitted by him or
proven beyond a reasonable doubt.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50786

      Sentencing in this case was held two and a half years after Booker was
decided, and the district court clearly indicated that it knew that the Guidelines
were advisory. By rendering the Sentencing Guidelines advisory only, Booker
eliminated the Sixth Amendment concerns that prohibited a sentencing judge
from finding all facts relevant to sentencing. United States v. Mares, 402 F.3d
511, 519 (5th Cir. 2005). Post-Booker, “[t]he sentencing judge is entitled to find
by a preponderance of the evidence all the facts relevant to the determination of
a Guideline sentencing range and all facts relevant to the determination of a
non-Guidelines sentence.” Id.; see United States v. Johnson, 445 F.3d 793, 798
(5th Cir. 2006). Gutierrez has not shown that the sentence violated the Sixth
Amendment.
      AFFIRMED.




                                        2